Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This notice is in response to arguments filed on 03/11/2022. No claims were canceled or amended. Claims 1, 13, and 20 are independent. Claims 2-12, and 14-19 are dependent on the independent claims.

Response to Arguments

Applicant's arguments filed March 11, 2022 have been fully considered and they are persuasive.
The rejection of claims 1-20 under 35 U.S.C 112 has been withdrawn in view of the claim arguments presented on pages 7-8 of the filed arguments.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: claims 1-20 are considered allowable since none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, including at least:  

Independent claim 1

Performing, by the hardware processor for each of the tasks, machine-based reinforcement learning and machine-based deep learning for both of (i) two
or more policies and (ii) two or more value functions, with a plurality of sets of
samples, wherein a plurality of solutions in a form of the two or more policies and
the two or more value functions are parametrized by a single neural network with
a selector which selects an input of the single neural network from among the
plurality of sets of samples.

Independent claim 13

Performing, by the hardware processor for each of the tasks, machine-based reinforcement learning and machine-based deep learning for both of (i) two
or more policies and (ii) two or more value functions, with a plurality of sets of
samples, wherein a plurality of solutions in a form of the two or more policies and
the two or more value functions are parametrized by a single neural network with
a selector which selects an input of the single neural network from among the
plurality of sets of samples.

Independent claim 20

Perform, for each of the tasks, machine-based reinforcement learning and machine-based deep learning for both of (i) two or more policies and (ii) two or more value functions, with a plurality of sets of samples, wherein a plurality of solutions in a form of the two or more policies and the two or more value functions are parametrized by a single neural network with a selector which selects an input of the single neural network from among the plurality of sets of samples.

Lillicrap (US 2017/0024643 A1) teaches ([Fig.3] training functional parameters of a NN.) However, Lillicrap fails to teach a plurality of solutions being in the form of two or more policies and two or more value functions that are being parameterized by a single neural network with a selector.

Therefore, Lillicrap and all other prior art of record either alone or in combination fail to fairly teach the combination of limitations described in independent claims 1, 13, and 20 without unduly motivating one of ordinary skill in the art to exert substantial experimental effort to integrate such combination concepts.

For the reasons described above, independent claims 1, 13, and 20 which recite the same elements are allowed.

Dependent claims 2-12, and 14-19 are allowed in view of their respective dependence from the corresponding independent claims.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tremblay (US 20190228495 A1)
Werbos (US 6532454 B1)
Ren (US 10467274 B1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMCY ALGHAZZY whose telephone number is (571)272-8824.  The examiner can normally be reached on M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAMCY ALGHAZZY/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128